        Case 1:18-cv-11071-AKH Document 160 Filed 09/17/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X




 IN RE GREENSKY SECURITIES LITIGATION                               ORDER REGULATING
                                                                    PROCEEDINGS

                                                                    18 Civ. 11071 (AKH)




 -------------------------------------------------------------- X
AL VINK. HELLERSTEIN, U.S.D.J.:

                On September 16, 2020, I held a telephonic status conference in the above-

captioned matter. As discussed at the conference, this matter will proceed as follows:

                 1. On or before September 30, 2020, the parties shall submit to the Court their

                     respective privilege logs.

                 2. During the week of October 12, 2020, the parties shall meet and confer to

                     attempt to resolve any privilege disputes.

                 3. The parties shall appear for a telephonic hearing on October 19, 2020 at 1:00

                     pm, during which the Court will hear argument concerning any remaining

                     privilege disputes.

                 4. On or before November 20, 2020, the parties shall submit to the Court their

                     respective deposition plans, including an explanation of the appropriateness of

                     each proposed deposition.
         Case 1:18-cv-11071-AKH Document 160 Filed 09/17/20 Page 2 of 2




              5. The parties shall appear for a telephonic status conference on November 24,

                 2020 at 11 :00 am, to discuss their proposed deposition plans, make

                 suggestions as to the continued progress of the litigation, and so that the Court

                 can make any appropriate rulings.



SO ORDERED.

Dated:        September 17, 2020
              New York, New York                           AL VIN K. HELLERSTEIN
                                                           United States District Judge




                                               2
